Case 1:20-cv-02516-RBJ-KMT Document 24 Filed 01/12/21 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02516-RBJ-KMT

  KHALFAN KHAMIS MOHAMED,

         Plaintiff,

  v.

  JONES,
  HUDDLESTON,
  OSAGIE,
  BRUSH,
  ESPINOZA,
  MILLER,
  LT. MURTON, and
  LT. ARMIHO,

         Defendants.


          DEFENDANTS’ MOTION TO CONSOLIDATE RESPONSE DEADLINES
                       AND FOR EXTENSION OF TIME


         Defendants respectfully move for an Order consolidating and extending the deadline for

  them to file an answer or other response to the Amended Complaint, ECF No. 9, by 60 days, to

  and including March 22, 2021. Because Plaintiff is a federal prisoner who is representing

  himself, undersigned counsel did not confer with him about this motion. See D.C.COLO.LCivR

  7.1(b)(1) (setting forth an exception to duty to confer in “a motion filed in a case involving an

  unrepresented prisoner”). The reason for the requested extension is to enable Defendants, all of

  whom are current or former federal employees, to obtain representation authority so that all

  Defendants can file a single response to the Amended Complaint.
Case 1:20-cv-02516-RBJ-KMT Document 24 Filed 01/12/21 USDC Colorado Page 2 of 5




         Plaintiff is a federal inmate incarcerated in the United States Penitentiary—

  Administrative Maximum, in Florence, Colorado. Plaintiff names Defendants Jones,

  Huddleston, Osagie, and Brush in both their individual and official capacities, and names

  Defendants Espinoza, Miller, Murton, and Armiho solely in their individual capacities. See

  generally ECF No. 9. Plaintiff claims violations of the First and Eighth Amendments arising out

  of an incident that allegedly occurred on August 23, 2018. See id. at 6-27. Plaintiff requests

  both damages and injunctive relief. See id. at 29-30.

         The United States Attorney’s Office was served with the Complaint on November 17,

  2020. ECF No. 14. The Bureau of Prisons is in the process of conferring with Defendants to

  secure waivers of service. For those Defendants that waive service, their answers or other

  responses to the Amended Complaint would be due on January 19, 2021. See Fed. R. Civ. P.

  12(a)(1)(A)(ii) (an answer or motion under Rule 12 must be served within 60 days after the

  request for a waiver is sent). However, the United States Attorney’s Office is not authorized to

  represent Defendants in their individual capacities at this time.

         The eight individual-capacity Defendants have the option of obtaining counsel to

  represent them in this case. The United States Attorney’s Office often provides this service, but

  the Department of Justice’s Civil Division, Constitutional and Specialized Torts Section, in

  Washington, D.C., must approve representation authority before counsel from the United States

  Attorney’s Office may personally represent any individual-capacity defendant in the action. See

  generally 28 C.F.R. § 50.15. The procedures to obtain representation authority include a written

  request by the individually named defendant, a determination by the employee’s agency

  regarding whether representation is appropriate, and a determination by the Department of
Case 1:20-cv-02516-RBJ-KMT Document 24 Filed 01/12/21 USDC Colorado Page 3 of 5




  Justice as to whether representation is appropriate. Id. §§ 50.15(a)(1)–(2). Only after

  representation authority is approved by the Department of Justice may an Assistant United States

  Attorney personally represent a defendant in his or her individual capacity.1

         The Bureau of Prisons has initiated the representation authority process for Defendants.

  However, representation requests typically take a minimum of several weeks to complete, and

  may take a longer period of time. If representation is not approved for any of the individual

  defendants, then that person will need a reasonable amount of time in which to obtain private

  counsel.

         In light of the need to complete the representation request process, Defendants therefore

  seek to consolidate and extend the current response deadline of January 19, 2021, by 60 days, to

  and including March 22, 2021.2 Extending this deadline will allow the individual defendants to

  obtain representation and will permit all Defendants (in their individual and official capacities) to

  file a single responsive pleading. Because the allegations against the individual defendants,

  whether in their individual or official capacities, arise out of the same facts, legal and judicial

  efficiency would be served by having all Defendants respond to the Amended Complaint at the

  same time. This will avoid the filing of multiple answers or motions to dismiss. See Fed. R. Civ.

  P. 1 (Federal Rules of Civil Procedure “should be construed, administered, and employed by the

  court and the parties to secure the just, speedy, and inexpensive determination of every action

  and proceeding.”). It will also allow undersigned counsel additional time to fully investigate


  1
    During the period when a request for representation is pending, a request may be filed seeking
  an extension of time for the defendant to respond to the complaint. See United States Attorneys’
  Manual 4-5.410, 4-5.412, available at https://www.justice.gov/jm/jm-4-5000-tort-litigation#4.5410.
  2
    The last day of the 60-day period would end on Saturday, March 20, 2021, and therefore the
  response would be due on Monday, March 22, 2021. See Fed. R. Civ. P. 6(a)(1)(C).
Case 1:20-cv-02516-RBJ-KMT Document 24 Filed 01/12/21 USDC Colorado Page 4 of 5




  Plaintiff’s numerous claims in order to evaluate which defenses may be appropriate to assert in

  this matter, and to submit a thorough response to his Amended Complaint.

         The requested extension is reasonable and will not prejudice Plaintiff. Pursuant to

  D.C.COLO.LCivR 6.1(b), undersigned counsel certifies that Defendants have not sought any

  previous extensions of time to respond to the Amended Complaint. Pursuant to

  D.C.COLO.LCivR 6.1(c), undersigned counsel certifies that a copy of this motion will be served

  on Plaintiff and upon a representative of the United States and the individual defendants.

         For the reasons set forth in this motion, Defendants respectfully request that the Court set

  a deadline of March 22, 2021, for them to respond to the Amended Complaint (ECF No. 9). A

  proposed order is attached.

         Respectfully submitted on this 12th day of January, 2021.


                                                       JASON DUNN
                                                       United States Attorney


                                                       s/ Jennifer R. Lake
                                                       Jennifer R. Lake
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       1801 California Street, Suite1600
                                                       Denver, CO 80202
                                                       Telephone: 303-454-0100
                                                       E-mail: jennifer.lake@usdoj.gov
Case 1:20-cv-02516-RBJ-KMT Document 24 Filed 01/12/21 USDC Colorado Page 5 of 5




                           CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on January 12, 2021, I served the foregoing document on the following
  non-CM/ECF participant in the manner indicated:

  Khalfan Kharmis Mohamed (U.S. mail)
  Reg. No. 44623-054
  ADX – Florence
  P.O. Box 8500
  Florence, CO 81226

         I further certify that on January 12, 2021, I sent the foregoing document to the following
  representatives of the United States and the individual defendants by email:

         Adam A. Powell, Esq. (BOP attorney)



                                              s/ Jennifer R. Lake
                                              Jennifer R. Lake
                                              United States Attorney’s Office
